 
TRANE INC.
SUPPLEMENTAL SAVINGS PLAN
(Restated to include all amendments through June 5, 2008)


Section 1. Purpose The purpose of the Plan is to provide those participants in
the Trane Employee Stock Ownership Plan (the “ESOP”), the Trane Savings Plan
(the “Savings Plan”) and the Trane Pension Plan (the “Pension Plan”), who are
not Corporate Officers participating in the Company’s SERP, and whose employer
contributions under the ESOP, the Savings Plan and the Pension Plan have been
cut back by the statutory reduction to the amount of annual compensation
recognizable for qualified plan benefit accruals under Section 401(a)(17) of the
Code, with an annual benefit, subject to certain limitations, to roughly reflect
the equivalent value of lost ESOP, Savings Plan and Pension Plan contributions.
 
Section 2. Definitions Whenever used herein, the following terms shall have the
meanings set forth below. Words in the masculine gender shall also include the
feminine gender.
 
2.1 Affected Earnings means that portion, if any, of a Participant’s Eligible
Compensation for a calendar year in excess of the Statutory Limitation, provided
that, if more than one Valuation Date occurs in a calendar year, the Plan
Administrator shall allocate Affected Earnings in such manner as the Plan
Administrator shall specify from time to time.
 
2.2 Applicable Interest Rate means for any calendar year, the interest rate used
to credit interest to Participants’ accounts under the Pension Plan.
 
2.3 Board means the Board of Directors of Ingersoll-Rand Company Limited
(“Ingersoll Rand”).
 
1

--------------------------------------------------------------------------------


 
2.4 Cash Account means a separate memorandum account established in respect of a
Participant which shall be credited with awards under the Plan intended to
compensate such Participant for employer contributions under the Pension Plan
which have been cut back due to the Statutory Limitation.
 
2.5 Code means the Internal Revenue Code of 1986, as amended, or any subsequent
income tax law of the United States. References to Code shall be deemed to
include all subsequent amendments of those sections or the corresponding
provisions of any subsequent income tax law.
 
2.6  Common Stock means the common stock, par value $0.01 per share, of
Ingersoll Rand.
 
2.7 Company means Trane Inc., a Delaware corporation.
 
2.8 Disability means, effective January 1, 2005, the Participant (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) is by reason of medically determinable physical or mental
impairment, which can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Participant’s employer.
 
2.9 Eligible Compensation means, for any calendar year beginning on or after
January 1, 2006, the Participant’s total remuneration, up to a maximum of
$250,000 ($235,000 for calendar years prior to January 1, 2006), that would have
been included in the definition of compensation under the ESOP, the Savings Plan
and the Pension Plan but for the Statutory Limitation.
 
2

--------------------------------------------------------------------------------


 
2.10 Employer Contribution Percentage means for each Participant the sum of (a)
3% plus (b) the percentage of such Participant’s compensation for which the
Company actually provided a matching contribution under the Savings Plan during
the year, determined by taking into account (i) such Participant’s level of
contributions throughout the year and (ii) whether or not such Participant also
participated in the Pension Plan.
 
2.11 Fair Market Value on any date means the closing price of a Share on such
date as reported on the New York Stock Exchange consolidated reporting system,
provided that, in the event that there are no Common Stock transactions reported
on such date, Fair Market Value shall mean the closing price of a Share on the
immediately preceding date on which Common Stock transactions were so reported.
 
2.12 Participant means with respect to each calendar year any participant in the
ESOP, the Savings Plan or the Pension Plan, who is not a corporate officer of
the Company who also actively participates in the Company’s Executive
Supplemental Retirement Benefit Program (the “SERP”), and whose allowable
employer contributions under the ESOP, the Savings Plan or the Pension Plan have
been determined by the Plan Administrator to have been cut back by the Statutory
Limitation.
 
2.13 Plan means this Trane Inc. Supplemental Savings Plan. 
 
2.14 Plan Unit means a Participant’s right to receive pursuant to the Plan one
Share upon such Participant’s Termination of Employment, which right is subject
to forfeiture in accordance with Section 14 (a) of the Plan.
 
2.15 Share means a share of Common Stock.
 
3

--------------------------------------------------------------------------------


 
2.16 Statutory Limitation means for any calendar year the maximum dollar amount
of compensation that may be taken into account under the ESOP, the Savings Plan
and the Pension Plan pursuant to section 401(a) (17) of the Code. 
 
2.17 Stock Account means a separate memorandum account established in respect of
a Participant which shall be credited with Plan Units intended to compensate
such Participant for employer contributions under the ESOP and Savings Plan
which have been cut back due to the Statutory Limitation.
 
2.18 Termination of Employment means a Participant’s termination of service as
such is defined for purposes of the ESOP, the Savings Plan and the Pension Plan.
 
2.19 Valuation Date means the last day of any calendar year (or such other date
or dates as the Plan Administrator may specify from time to time).
 
2.20 WABCO Spin Off means the distribution by the Company of WABCO Holding, Inc.
to the Company’s shareholders.
 
Section 3. Form of Benefits.  Benefits awarded under this Plan shall be in the
form of either (a) Plan Units and fractions thereof, with each Plan Unit to be
equivalent to one Share or (b) cash equivalent credits to the Cash Account.


Section 4.  Stock Account. The Company shall maintain a Stock Account for each
Participant. For each award of Plan Units, the Stock Account shall note the
number of Plan Units and fractions thereof awarded, the date of the award, as
well as the Fair Market Value that was used to determine the award of Plan Units
and fractions thereof.
 
4

--------------------------------------------------------------------------------


 
Section 5. Cash Account. The Company shall maintain a Cash Account for each
Participant who receives an award under the Plan due to such individual’s
participation in the Pension Plan. For each award to the Cash Account, the
account shall note the amount credited, the date of the award and interest
accrued according to this Section 5. Any amounts credited to the Cash Account
shall earn interest at the Applicable Interest Rate in effect for each calendar
year, which interest shall be credited in the same manner as credited to
Participants’ accounts under the Pension Plan.


Section 6. Awarding of Plan Units.  As of the Valuation Date, the Company will
add to each Participant’s Stock Account that number of Plan Units and/or
fractions thereof equal to the quotient of:
 
(a)  the Employer Contribution Percentage of the Participant’s Affected Earnings
divided by
 
(b)  the Fair Market Value as of the Valuation Date.
 
Notwithstanding anything to the contrary herein, a Participant whose employer
contributions to the ESOP or Savings Plan have been limited by provisions of the
Code applicable to contributions to qualified retirement plans other than the
provisions of Section 401(a)(17) of the Code before such Participant would have
otherwise been limited under Section 401(a)(17) of the Code shall be eligible
for an award of Plan Units to the same extent as if such Participant had not
first been limited by such other provisions. Notwithstanding the foregoing, for
so long as the Valuation Date occurs less frequently than by each payroll
period, no Participant shall be entitled to the foregoing award of Plan Units if
such Participant has experienced a Termination of Employment before the
applicable Valuation Date.


5

--------------------------------------------------------------------------------


 
Except as otherwise provided in Section 9, whenever a dividend other than a
dividend payable in the form of Shares is declared with respect to Ingersoll
Rand’s Common Stock, the number of Plan Units in the Participant’s Stock Account
shall be increased by a number of Plan Units determined by dividing (i) the
product of (A) the number of Plan Units in the Participant’s Stock Account on
the related dividend record date and (B) the amount of any cash dividend
declared by Ingersoll Rand on a Share (or, in the case of any dividend
distributable in property other than Common Stock, the per share value of such
dividend, as determined by Ingersoll Rand for purposes of income tax reporting)
by (ii) the Fair Market Value Per Share on the related dividend payment date.


Section 7 Awards to the Cash Account.  As of each Valuation Date, the Company
will add to the Cash Account of any Participant who suffered a reduction in
employer credits to the Pension Plan as a result of the Statutory Reduction an
amount equal to 3% of such Participant’s Affected Earnings. Notwithstanding
anything to the contrary herein, a Participant whose employer contributions to
the Pension Plan have been limited by provisions of the Code applicable to
contributions to qualified retirement plans other than the provisions of Section
401(a)(17) of the Code before such Participant would have otherwise been limited
under Section 401(a)(17) of the Code shall be eligible for an award under this
Section 7 to the same extent as if such Participant had not first been limited
by such other provisions.
 
Notwithstanding the foregoing, for so long as the Valuation Date occurs less
frequently than by each payroll period, no Participant shall be entitled to an
award if such Participant has experienced a Termination of Employment before the
applicable Valuation Date.
 
6

--------------------------------------------------------------------------------


 
Section 8  Vesting and Forfeitures. Any Participant who is employed by the
Company or an Affiliate as of January 1, 2004 shall, subject to the last
sentence of the first paragraph of Section 6 and the last sentence of Section 7,
be 100% vested in their Cash and Stock Accounts at all times. Cash Account
balances of those Participants who are first employed by the Company or an
Affiliate (as such term is defined in the Pension Plan) after January 1, 2004
shall vest in accordance with the vesting rules in effect for the Pension Plan.
Stock Account balances of those Participants who are first employed by the
Company or an Affiliate (as such term is defined in the Savings Plan) after
January 1, 2004 shall vest in accordance with the vesting rules in effect for
the Savings Plan. Upon Termination of Employment of a Participant who is not
vested in his or her Cash Account or Stock Account, such unvested accounts shall
be forfeited as of thirty (30) days after the date of Termination of Employment.
Notwithstanding the foregoing, forfeited balances in the Cash Account and Stock
Account shall be subject to restoration in accordance with the rules regarding
restoration of forfeited account balances in the Pension Plan and Savings Plan,
respectively, including with respect to the Cash Account, restoration of
interest credits that would have been earned during the period of forfeiture.


7

--------------------------------------------------------------------------------


 
Section 9 Changes in Capital Structure. In the event of the payment of any
dividend payable in, or the making of any distribution of, Shares to holders of
record of Shares during the period any Plan Units awarded under the Plan are
credited to a Participant’s Stock Account; or in the event of any stock split,
combination of Shares, recapitalization or other similar change in the
authorized capital stock of Ingersoll Rand or any tax-free distribution on the
Shares or other transaction affecting the Shares during such period; or in the
event of the merger or consolidation of the Company into or with any other
corporation or the reorganization, dissolution or liquidation of the Company
during such period; the Plan Administrator shall make an appropriate adjustment
in the number of Plan Units credited to each Participant’s Stock Account and, to
the extent such adjustment results in a cash credit to such Stock Account, may
cause such cash amount to be deemed reinvested in Shares or may effect a
transfer of such cash credit to the Participant’s Cash Account. Solely for
purposes of determining the amount of any interest to be credited thereon, any
amount transferred to a Participant’s Cash Account pursuant to the immediately
preceding sentence shall be treated in the same manner as an addition to the
Participant’s Cash Account pursuant to Section 7 made as of the effective date
of the corresponding adjustment to the Participant’s Stock Account. Effective
July 31, 2007, in connection with the WABCO Spin-Off, such adjustment shall be
effected in the following manner: the number of Plan Units credited to a
Participant’s Share Account on the first business day following the WABCO
Spin-Off shall be equal to the product of (1) the number of Plan Units credited
to the Participant’s Stock Account on July 31, 2007, the effective date of the
WABCO Spin-Off, by (2) a fraction, the numerator of which is the closing price
of a Share on July 31, 2007 (i.e., $54.05) and the denominator of which is the
opening price of a Share on August 1, 2007 (i.e., $38.75). 


8

--------------------------------------------------------------------------------


 
Section 10. Distribution of a Participant’s Stock Account.
 
Effective January 1, 2005, upon a Participant’s Termination of Employment, such
Participant shall be entitled to a distribution of his Stock Account within
forty-five (45) days thereafter , provided that, if the Participant is a “key
employee” under Section 416(i) of the Code for the relevant measuring period
under Section 409A of the Code, any distribution in connection with the
Participant’s Termination of Employment for any reason other than death or
Disability will be made six months after Termination of Employment. The
distribution shall be in Shares, with one Share distributed for each unit in the
Stock Account, and fractional units converted to cash based on the Fair Market
Value as of the last business day of the month preceding the date of
distribution. Notwithstanding the foregoing, so long as it will not cause
Ingersoll Rand, the Company or Trane U.S. Inc. to breach any covenant or
otherwise incur a default under any credit or other financing agreement to which
it is a party, the Company may elect to pay the Participant the cash value of
his Shares based on the Fair Market Value as of the last business day of the
month preceding the date of distribution. Distributions shall be subject to all
required tax withholdings, and for purposes of Stock Account distributions, the
Stock Account shall be valued as of the last business day of the month preceding
the date of distribution. In the event of distribution of a Participant’s Stock
Account due to such Participant’s death, distribution under this Section 10
shall be made to the same person or persons to whom such Participant’s interest
in the Savings Plan becomes payable as a result of such Participant’s death.
 
9

--------------------------------------------------------------------------------


 
Section 11. Distribution of a Participant’s Cash Account.
 
Effective January 1, 2005, upon a Participant’s Termination of Employment, such
Participant shall be entitled to a distribution of the Actuarial Equivalent
value of his Cash Account balance, if any, within forty-five (45) days
thereafter, provided that, if the Participant is a “key employee” under Section
416(i) of the Code for the relevant measuring period under Section 409A of the
Code, any distribution in connection with the Participant’s Termination of
Employment for any reason other than death or Disability will be made six months
after Termination of Employment. “Actuarial Equivalent” shall have the same
meaning as ascribed to such term in the Pension Plan and Actuarial Equivalent
value shall be calculated in the same manner as for lump sum distributions from
the Pension Plan. The distribution shall be in cash, subject to all required tax
withholdings, and for purposes of Cash Account distributions, the Cash Account
shall be valued as of the last business day of the month preceding the date of
distribution. In the event of a distribution of a Participant’s Cash Account due
to such Participant’s death, distribution under this Section 11 shall be made to
the same person or persons to whom such Participant’s interest in the Pension
Plan becomes payable as a result of such Participant’s death.
 
Section 12. Effective Date, Amendment and Termination.  The Plan was first
effective as of January 1, 1994. Except as otherwise specified, the Plan, as
amended and restated herein, shall be effective as of June 5, 2008. The Board
may amend or terminate the Plan at any time; provided that, no such amendment or
termination shall impair the rights of a Participant with respect to amounts
then credited to his Account under the Plan.
 
Section 13. Administration. The Plan shall be administered by the Senior Vice
President, Human Resources (the “Plan Administrator”) of Ingersoll Rand or such
person’s delegate(s). In addition to such functions and responsibilities
specifically reserved to the Plan Administrator under the Plan, the Plan
Administrator shall have full power and authority, subject to the provisions of
the Plan, to determine any and all questions as to eligibility to participate in
the Plan, the amounts to be credited to a Participant’s Account(s), a
Participant’s right to receive a distribution from the Plan, to interpret and
carry out the terms of the Plan, and to exercise discretion where necessary or
appropriate in the interpretation of the Plan. All decisions by the Plan
Administrator shall be final and binding on all affected parties. Claims made
for benefits under the Plan shall be subject to the same claims and appeals
procedures as the qualified plans.
 
10

--------------------------------------------------------------------------------


 
Section 14.  Miscellaneous.
 
a. Unfunded Plan. The Company shall not be obligated to fund its liabilities
under the Plan, the Account(s) established for each Participant shall not
constitute a trust, and a Participant shall have no claim against Ingersoll
Rand, the Company or Trane U.S. Inc. or their assets other than as an unsecured
general creditor. Without limiting the generality of the foregoing, the
Participant's claim at any time shall be for the amount credited to such
Participant's Stock Account and Cash Account at such time. Notwithstanding the
foregoing, the Company may establish a grantor's trust to assist it in meeting
its obligations hereunder; provided, however, that in no event shall any
Participant have any interest in such trust or property other than as an
unsecured general creditor.
 
b. Non-Alienation.  The right of a Participant to receive a distribution of the
value of such Participant's Account payable pursuant to the Plan shall not be
subject to assignment or alienation.
 
c. No Right to Continued Employment. Nothing in this Plan shall be construed to
give any Participant the right to continued employment by the Company or any of
its affiliates.
 
11

--------------------------------------------------------------------------------


 
d. Governing Law. This Plan and all rights and obligations hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware,
to the extent such laws are not superseded by ERISA or other federal law. The
Plan is intended to be a nonqualified deferred compensation plan maintained for
a select group of management or highly compensated individuals.
 
e. Withholding. The Company shall provide for the withholding of any taxes
required to be withheld by federal, state or local law in respect of any
contribution, payment or distribution made pursuant to the Plan.
 
f. Compliance. The Plan Administrator shall impose such restrictions,
limitations, rules and regulations as it may deem advisable in order to comply
with the applicable federal securities laws, the requirements of the New York
Stock Exchange or any other applicable stock exchange or automated quotation
system, any applicable state securities laws, any provision of the Company
Certificate of Incorporation of Bylaws, or any other law, regulation, rule, or
binding contract to which the Company is subject. The Plan is intended to (i) be
an excess parallel plan within the meaning of the New York Stock Exchange rules
relating to shareholder approval of equity compensation plans and (ii) comply
with the applicable requirements of Section 409A of the Code. Notwithstanding
anything else contained herein to the contrary, the Company shall not be in
breach of its obligations hereunder, nor liable for any interest or other
payments, if it fails to make any payments hereunder on the stated date on which
such payment is due, so long as such payment is made not later than the last day
of the calendar year in which it is otherwise due hereunder.
 
12

--------------------------------------------------------------------------------


 
Adopted pursuant to duly authorized resolution



by the Board of Directors of the Company on June 5, 2008   Trane Inc.    
By:
/s/ Patricia Nachtigal
 
Patricia Nachtigal
 
Senior Vice President and
 
General Counsel & Secretary

 
13

--------------------------------------------------------------------------------

